
	
		II
		111th CONGRESS
		1st Session
		S. 2822
		IN THE SENATE OF THE UNITED STATES
		
			December 1, 2009
			Ms. Snowe (for herself
			 and Ms. Landrieu) introduced the
			 following bill; which was read twice and referred to the
			 Committee on
			 Finance
		
		A BILL
		To amend the Internal Revenue Code of 1986 to provide
		  additional tax relief for small businesses, and for other
		  purposes.
	
	
		1.Short
			 title; amendment of 1986 Code; table of contentsThis Act may be cited as the
			 Small Business Expensing Permanency
			 Act.
		2.Permanent increase in
			 limitations on expensing of certain depreciable business assets
			(a)In
			 generalSubsection (b) of
			 section 179 of the Internal Revenue Code of 1986 (relating to limitations) is
			 amended—
				(1)by striking $25,000 and all
			 that follows in paragraph (1) and inserting $250,000.,
				(2)by striking
			 $200,000 and all that follows in paragraph (2) and inserting
			 $800,000,
				(3)by striking
			 after 2007 and before 2011, the $120,000 and $500,000 in
			 paragraph (5)(A) and inserting after 2009, the $250,000 and the
			 $800,000,
				(4)by striking
			 2006 in paragraph (5)(A)(ii) and inserting 2008,
			 and
				(5)by striking
			 paragraph (7).
				(b)Permanent
			 expensing of computer softwareSection 179(d)(1)(A)(ii) of the
			 Internal Revenue Code of 1986 (defining section 179 property) is amended by
			 striking and before 2011.
			(c)Effective
			 dateThe amendments made by this section shall apply to taxable
			 years beginning after December 31, 2008.
			
